Exhibit 99.1 IMMEDIATE RELEASE Contact: Dennis G. Moore FOR: Senior Vice President Chief Financial Officer (856) 532-6603 6000 Central Highway Pennsauken, NJ 08109 J & J SNACK FOODS REPORTS THIRD QUARTER SALES AND EARNINGS Pennsauken, NJ, July 28, 2014 - - J & J Snack Foods Corp. (NASDAQ-JJSF) today announced sales and earnings for the third quarter ended June 28, 2014. Sales increased 8% to $257.1 million from $237.0 million in last year’s third quarter. Net earnings increased 12% to $23.7 million in the current quarter from $21.2 million last year. Earnings per diluted share increased 13% to $1.26 for the third quarter from $1.12 last year. Operating income increased 10% to $35.7 million in the current quarter from $32.4 million in the year ago quarter. For the nine months ended June 28, 2014, sales increased 6% to $666.0 million from $629.8 million in last year’s nine months. Net earnings increased 13% to $49.6 million in the nine months from $44.1 million last year. Earnings per diluted share increased to 13% to $2.64 for the nine months from $2.33 last year. Operating income increased 11% to $74.0 million from $66.6 million in the year ago period. Gerald B. Shreiber, J & J’s President and Chief Executive Officer, commented, “All of our business groups contributed to our record quarter. We had particular strong sales growth in our food service soft pretzel category led by our newer products such as pretzel rolls and sticks. Our ICEE group also had record sales and earnings and our retail grocery group had higher earnings as well.” J&J Snack Foods Corp.is a leader and innovator in the snack food industry, providing nutritional and affordable branded niche snack foods and beverages to foodservice and retail supermarket outlets. Manufactured and distributed nationwide, our principal products include SUPERPRETZEL, BAVARIAN BAKERY and other soft pretzels, ICEE and SLUSH PUPPIE frozen beverages, LUIGI’S, PHILLY SWIRL, MINUTE MAID* frozen juice bars and ices, WHOLE FRUIT sorbet and frozen fruit bars, MARY B’S biscuits and dumplings, DADDY RAY’S fig and fruit bars, CALIFORNIA CHURROS and TIO PEPE’S churros, PATIO Burritos and other handheld sandwiches, THE FUNNEL CAKE FACTORY funnel cakes, and several cookie brands within COUNTRY HOME BAKERS. For more information, please visit us at www.jjsnack.com. *MINUTE MAID is a registered trademark of The Coca-Cola Company -more- J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (in thousands, except per share amounts) Three months ended Nine months ended June 28, June 29, June 28, June 29, Net Sales $ 257,113 $ 237,036 $ 665,957 $ 629,770 Cost of goods sold 172,745 161,714 460,570 442,162 Gross Profit 84,368 75,322 205,387 187,608 Operating expenses Marketing 21,274 19,554 56,825 53,499 Distribution 19,314 16,750 51,816 47,863 Administrative 7,883 7,063 21,648 20,122 Other general expense (income) 234 ) 1,132 ) 48,705 42,938 131,421 121,004 Operating Income 35,663 32,384 73,966 66,604 Other income (expense) Investment income 1,159 904 3,273 2,576 Interest expense & other ) Earnings before income taxes 36,796 33,259 77,150 69,098 Income taxes 13,118 12,087 27,525 25,040 NET EARNINGS $ 23,678 $ 21,172 $ 49,625 $ 44,058 Earnings per diluted share $ 1.26 $ 1.12 $ 2.64 $ 2.33 Weighted average number of diluted shares 18,832 18,913 18,814 18,890 Earnings per basic share $ 1.27 $ 1.13 $ 2.66 $ 2.34 Weighted average number ofbasic shares 18,686 18,807 18,686 18,804 -2- CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) (unaudited) June 28, September 28, Cash and cash equivalents $ 67,754 $ 97,345 Current marketable securities held to maturity - 256 Other current assets 197,832 167,116 Property, plant and equipment, net 158,673 147,164 Goodwill 86,265 76,899 Other intangible assets, net 52,345 44,012 Marketable securities held to maturity 2,000 2,000 Marketable securities available for sale 129,640 107,664 Other 3,726 3,205 Total $ 698,235 $ 645,661 Current Liabilities $ 103,882 $ 83,239 Long-term obligations under capital leases 402 136 Deferred income taxes 45,807 45,183 Other long-term liabilities 525 538 Stockholders' Equity 547,619 516,565 Total $ 698,235 $ 645,661 The forward-looking statements contained herein are subject to certain risks and uncertainties that could cause actual results to differ materially from those projected in the forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s analysis only as of the date hereof. The Company undertakes no obligation to publicly revise or update these forward-looking statements to reflect events or circumstances that arise after the date hereof. ## -3-
